      Case: 3:19-cv-00306-wmc Document #: 29-26 Filed: 03/13/20 Page 1 of 2
                                                               Ryan Conklin
                                                               Claim Manager
                                                               Naperville, IL
                                                               (630) 961-4282
                                                               877.414.8051 (fax)

P.O. Box 660456
Dallas, TX 75266




October 16, 2018


Larry and Sharon Beer
610 10th St
Fennimore, Wisconsin 53809

        Named Insured:        Larry Beer and Sharon Beer
        Claim No.:            LA56442
        Insurance Co.:        The Travelers Home and Marine Insurance Company
        Policy No.:           600123720- 633- 1
        Date of Loss:         3/23/2017
        Location:             610 10TH Street, Fennimore

Dear Mr. and Mrs. Beer:

I am writing regarding this claim and your March 20, 2018 request for an appraisal under the
homeowners policy issued to you by The Travelers Home and Marine Insurance Company
(“Travelers”). Travelers replied to your appraisal request with our letter dated April 9, 2018 and
requsted additional information from you and agreement on the terms of the appraisal. To date
we have yet to receive a response from you and as such Travelers is not in a position to move
forward with the appraisal process.

Please respond within 14 days of this letter with the additional information requested and your
agreement to the terms of appraisal as outlined in our April 9, 2018 letter. I have attached a copy
of the April 9, 2018 letter for your reference.

If you would like to discuss this matter further, please do not hesitate to contact me

Sincerely,

THE TRAVELERS HOME AND MARINE INSURANCE COMPANY




Ryan Conklin
Claim Manager




                                                                                          TRV 000433
      Case: 3:19-cv-00306-wmc Document #: 29-26 Filed: 03/13/20 Page 2 of 2

Page 2


CC:      David Miller
         Eric Koertge




                                                                        TRV 000434
